UNITED STATES OMB APPROVAL SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB Number 3235-0101 Expires: February 28, 2014 Estimated average burden hours per response 1.0 FORM 144 SEC USE ONLY NOTICE OF PROPOSED SALE OF SEC URITIES PURSUANT TO RULE DOCUMENT SEQUENCE NO. ATTENTION:Transmit for filing 3 copies of this form concurrently with either placing an order with a broker to execute sale or executing a sale directly with a market maker. CUSIP NUMBER 1 (a) NAME OF ISSUER (Please type or print) Healthient, Inc. (b) IRS IDENT. NO. 33-0730042 (c) S.E.C. FILE NO. 333-59114 WORK LOCATION 1(d) ADDRESS OF ISSUERSTREET CITY STATE ZIP CODE (e) TELEPHONE NO. 15132 Park of Commerce Blvd. Jupiter, FL 33478 AREA CODE NUMBER 935-6449 2 (a) NAME OF PERSON FOR WHOSE ACCOUNT THE SECURITIES ARE TO BE SOLD (b) RELATIONSHIP TO ISSUER (c) ADDRESS STREETCITY STATE ZIP CODE Katherine West CEO 15132 Park of Commerce Blvd. Jupiter, FL 33478 INSTRUCTION: The person filing this notice should contact the issuer to obtain the IRS. Identification Number and the S.E.C. File Number. 3 (a) (b) SEC USE ONLY (c) (d) (e) (f) (g) Title of the Class of Securities To Be Sold Name and Address of Each Broker Through Whom the Securities are to be Offered or Each Market Makerwho is Acquiring the Securities Broker-Dealer File Number Number of Shares or Other Units To Be Sold (See instr. 3(c)) Aggregate Market Value (See instr. 3(d)) Number of Shares or Other Units Outstanding (See instr. 3(e)) Approximate Date of Sale (See instr. 3(f)) (MODAY YR) Name of Each Securities Exchange (See instr. 3(g)) Common Stock BMA Securities 608 Silver Spur Road Suite 100 Rolling Hills Estates, CA 90274 As of October 25, 2011 (closing price on 10/25 .25 and avg of last 10 days also .25) As of October 12, 2011 November 3, 2011 OTCBB TABLE I - SECURITIES TO BE SOLD Furnish the following information with respect to the acquisition of the securities to be sold and with respect to the payment of all or any part of the purchase price or other consideration therefor: Title of the Class Date You Acquired Nature of Acquisition Transaction Name of Person from Whom Acquired (If gift, also give date donor acquired) Amount of Securities Acquired Date of Payment Nature of Payment Common Stock 04/30/2009 Shares wereacquired on 10/5/2010 as part of a share exchange transaction. The original share issuance was on April 30, 2009 as consideration for consulting services. Healthient, Inc. 04/30/2009 Services INSTRUCTIONS: If the securities were purchased and full payment therefor was not made in cash at the time of purchase, explain in the table or in a note thereto the nature of the consideration given. If the consideration consisted of any note or other obligation, or if payment was made in installments describe the arrangement and state when the note or other obligation was discharged in full or the last installment paid. TABLE II - SECURITIES SOLD DURING THE PAST 3 MONTHS Furnish the following information as to all securities of the issuer sold during the past 3 months by the person for whose account the securities are to be sold. Name and Address of Seller Title of Securities Sold Date of Sale Amount of Securities Sold Gross Proceeds REMARKS: (1) The filing of this Form 144 shall not be construed as an admission that the undersigned is an Affiliate of the Issuer. INSTRUCTIONS: See the definition of "person" in paragraph (a) of Rule 144. Information is to be given not only as to the person for whose account the securities are to be sold but also as to all other persons included in that definition. In addition, information shall be given as to sales by all persons whose sales are required by paragraph (e) of Rule 144 to be aggregated with sales for the account of the person filing this notice. ATTENTION: The person for whose account the securities to which this notice relates are to be sold hereby represents by signing this notice that he does not know any materiel adverse information in regard to the current and prospective operations of the Issuer of the securities to be sold which has not been publicly disclosed. If each person has adopted a written trading plan or given trading instructions to satisfy Rule 10b5-1 under the Exchange Act, by signing the form and indicating the date that the plan was adopted or the instruction given, that person makes such representation as of the plan adoption or instruction date. 11/02/2011 DATE OF NOTICE DATE OF PLAN ADOPTION OR GIVING OF INSTRUCTION, IF RELYING ON RULE 10B5-1 /s/Katherine West Katherine West, CEO The notice shall be signed by the person for whose account the securities are to be sold. At least one copy of the notice shall be manually signed. Any copies not manually signed shall bear typed or printed signatures.
